DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Examiner’s opinion in regards to claim 1, Sangiovanni et al (US 10836129 B2) teaches an apparatus (2) for building tires for vehicle wheels comprising a dispensing head (20, i.e. feeding unit) located at said forming drum (16) (Column 8, lines 28-59; Figure 3) and configured to continuously dispense a continuous elongated element (21) up to an area of first contact of said continuous elongated element (21) with a radially outer surface of a tire (3) being processed carried by said forming drum (16, i.e. forming support) (Column 9, lines 44-64); a motor connected with the forming drum (16) for setting the forming drum (16) into rotation around said rotation axis to wind the continuous elongated element (21) on said radially outer surface in a side-by-side and/or radially superimposed coiled configuration (Column 9, lines 1-30).
However Sangiovanni et al does not teach the structural limitations of the apparatus for building a tire for vehicle wheels having a control device further comprising a control unit operatively connected to one sensor and configured to determine a first parameter related to a geometrical dimension of the continuous elongated element and to compare the first parameter with a second reference parameter including at least one emitter being a light radiation projector and at least one sensor comprises a camera in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.

In the Examiner’s opinion in regards to claim 10, Sangiovanni et al (US 10836129 B2) teaches an apparatus (2) for building tires for vehicle wheels comprising a dispensing head (20, i.e. feeding unit) located at said forming drum (16) (Column 8, lines 28-59; Figure 3) and configured to continuously dispense a continuous elongated element (21) up to an area of first contact of said continuous elongated element (21) with a radially outer surface of a tire (3) being processed carried by said forming drum (16, i.e. forming support) (Column 9, lines 44-64); a motor connected with the forming drum (16) for setting the forming drum (16) into rotation around said rotation axis to wind the continuous elongated element (21) on said radially outer surface in a side-by-side and/or radially superimposed coiled configuration (Column 9, lines 1-30).
However Sangiovanni et al does not teach the structural limitations of the apparatus for building a tire for vehicle wheels having a control device further comprising a control unit operatively connected to one sensor and configured to determine a first parameter related to a geometrical dimension of the continuous elongated element and to compare the first parameter with a second reference parameter including a sensor acquires at least one image of the at least one radiation reflected by the section by detecting the at least one reflected radiation in combination with the remaining limitations of independent claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marchini et al (US 10899095 B2) - the present invention relates to a process for building tyres for vehicle wheels comprising: assembling components of the tyre on a forming drum, wherein at least one of said components is assembled through laying of strip-like elements disposed close to each other on a deposition surface radially external to the forming drum; wherein laying of each strip-like element comprises: moving said strip-like element close to the deposition surface; locking a central portion of the strip-like element against said deposition surface; pulling said strip-like element in opposite directions starting from the central portion towards the opposite ends thereof, while the central portion is maintained in a locked condition against said deposition surface, for progressively laying down said strip-like element against said deposition surface.
Benzing (US 20190184657 A1) - an apparatus for forming a reinforced rubber component such as a tread, shear band, and other rubber component with reinforcements.
Cicognani et al (US 20160263849 A1) - the present invention refers also to an apparatus for controlling the laying down of components of tyres on forming drums.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856  

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856